          Case 3:20-cv-01939-RNC Document 90 Filed 03/17/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNNECTICUT

_________________________________________
                                                       :
ANTONIO CABALLERO,                                     :
              Plaintiff,                               :       Civ. No. 3:20-cv-1939 (RNC)
                                                       :
               v.                                      :
                                                       :
FUERZAS ARMADAS                                        :
REVOLUCIONARIAS DE COLOMBIA, et al.                    :
              Defendants,                              :
                                                       :
               v.                                      :
                                                       :
INTERACTIVE BROKERS LLC,                               :       March 17, 2021
                  Turnover Garnishee.                  :
__________________________________________



                 ALBA PETROLEOS DE EL SALVADOR S.E.M. DE C.V.’S
                            MOTION TO INTERVENE

       Pursuant to Federal Rule of Civil Procedure 24(a)(2) and, alternatively, Rule 24(b), ALBA

Petroleos de El Salvador S.E.M. de C.V. (“ALBA Petroleos”) hereby respectfully moves to

intervene as a defendant in this matter.1 ALBA Petroleos is entitled to due process and requests

that the Court stay and set aside its January 14, 2021, Order, Docket Entry No. 53, granting the

Plaintiff’s sealed motion for turnover order. The support for this requested relief is set forth in the




1
  In seeking limited intervention, ALBA Petroleos does not waive and specifically reserves all
jurisdictional defenses. See, e.g., Pescatore v. Palmera Pineda, No. 08-2245 (RMC), 2019 WL
2173835, at *3-4 (D.D.C. May 20, 2019) (allowing alleged agents or instrumentalities of the FARC
to intervene in the TRIA enforcement action to defend against execution while specifically
preserving their right to raise defenses of jurisdiction and venue).

ORAL ARGUMENT REQUESTED
        Case 3:20-cv-01939-RNC Document 90 Filed 03/17/21 Page 2 of 3




accompanying memorandum of law filed herewith.

                                                    Respectfully submitted,
                                                    //s//Marcos Daniel Jiménez
                                                    Marcos Daniel Jiménez
                                                    New York Bar No. 4881736
                                                    Pro hac vice motion pending
                                                    Marcos D. Jiménez, P.A.
                                                    255 Alhambra Circle, 8th Floor
                                                    Miami, Florida 33134
                                                    Telephone: 305.772.6026
                                                    Email: mdj@mdjlegal.com

                                                    - and -

                                                 By: //s// James T. Cowdery (ct05103)
                                                    James T. Cowdery (ct05103)
                                                    Thomas J. Murphy (ct07959)
                                                    Cowdery & Murphy, LLC
                                                    280 Trumbull Street
                                                    Hartford, CT 06103
                                                    (860) 278-5555 Office
                                                    jcowdery@cowderymurphy.com
                                                    tmurphy@cowderymurphy.com




                                           2
          Case 3:20-cv-01939-RNC Document 90 Filed 03/17/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                                                 //s// James T. Cowdery (ct05103)
                                                                James T. Cowdery




                                                   3
